Citation Nr: 1021201	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) disability 
evaluation for a scar of the left thumb.  

4.  Entitlement to an increased disability evaluation for 
degenerative changes of the lumbar spine, currently rated as 
40 percent disabling.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to November 
1979 and from October 1980 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.

This matter was previously before the Board in August 2008, 
at which time it was remanded for further development.  

The issue of an increased disability evaluation for 
degenerative changes of the lumbar spine and entitlement to a 
TDIU are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  Flexion of the left knee is limited to no less than 84 
degrees; and extension to no less than 0 degrees, even when 
considering functional impairment, throughout the course of 
the appeal, with no objective medical evidence of lateral 
instability or subluxation.  

2.  Flexion of the right knee is limited to no less than 84 
degrees; and extension to no less than 0 degrees, even when 
considering functional impairment, throughout the course of 
the appeal, with no objective medical evidence of lateral 
instability or subluxation.  

3.  The left thumb scar is a single scar which is not 
ulcerated or poorly nourished, does not cause limitation of 
function, is not deep, and does not approximate 39 sq. cms; 
there have also been no objective medical findings of pain or 
tenderness of the left thumb.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalcia, with osteoarthritis, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalcia, with osteoarthritis, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261.

3.  The criteria for a compensable disability evaluation for 
a left thumb scar have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2002 and 2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the claims for increased evaluations, the Board notes 
that the Veteran's status has been substantiated.  The Board 
observes that in a September 2008 letter, the AMC provided 
the Veteran with notice that informed him of the evidence 
needed to substantiate his claim.  The letter also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter further 
told him to submit relevant evidence in his possession.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the Veteran was provided 
with notice as to the disability rating and effective date 
elements of the claim in the September 2008 letter.  

As a final matter, the Board notes that the Veteran was 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pursuant 
to the August 2008 remand instructions.  However, Vazquez-
Flores was recently vacated by the United States Court of 
Appeals for the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.  
The Veteran's history and as well as the necessary findings 
to properly rate the Veteran's disabilities were set forth in 
the examination reports.  As such, the VA examinations 
performed in conjunction with the Veteran's claim are deemed 
to be adequate to properly decide the Veteran's current 
appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization and his ability to testify 
at a hearing if so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Knees

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

In conjunction with his request for increased evaluations, 
the Veteran was afforded a VA examination in July 2004.  At 
the time of the examination, the Veteran reported that he 
hurt both knees playing football.  As to his right knee, the 
Veteran reported that it felt like it wanted to buckle 
backwards and did not support him.  He had not fallen but he 
did have daily constant pain which he rated as 5/10.  The 
pain was aching in nature.  Flares occurred when walking for 
15-20 minutes, when climbing stairs, and when standing for 
long periods.  He noted that he could not stand long enough 
to finish a sink full of dishes.  The flare was rated as 7/8-
10 and lasted for about thirty minutes to an hour.  
Alleviation of pain came with changing positions and with 
medication.  The Veteran denied dislocation, subluxation, the 
use of mobility devices, braces, or adverse effects on 
occupation and recreational activities.  The Veteran liked to 
hunt and he hunted from his truck.  He had had no surgeries, 
falls, or periods of incapacitation in the past twelve 
months.  

The Veteran also reported that his left knee wanted to buckle 
backwards and it felt like it did not want to support him.  
He had not fallen.  The Veteran had constant daily pain which 
he rated as 5/10.  Flares occurred when walking 15-20 
minutes, when climbing stairs, or when standing for long 
periods.  He again reported being unable to stand long enough 
to finish a sink full of dishes.  He rated the flare as 7/8-
10 and stated that it lasted 30 minutes to an hour.  It felt 
like a burning irritation.  Alleviation came with changing 
positions and medication.  He denied subluxation or 
dislocation and did not use mobility devices or braces.  It 
had no adverse effects on his occupation and the Veteran 
stated that he liked to hunt out of his car.  He had had no 
surgeries, falls, or periods of incapacitation in the past 12 
months.  

X-rays taken of the left and right knees revealed minimal 
degenerative changes.  Physical examination of the knees 
revealed no redness, edema, skin color changes, deformities, 
muscle atrophy, tenderness, or doughy enlargement.  The 
Veteran had normal bony landmarks, normal lateral mobility, 
no guarding with movement, and normal joint relationship and 
muscle strength.  The Veteran denied pain or locking during 
the examination.

Range of motion for the right and left knees was from 0 to 
130 degrees.  The Veteran had no limited motion or complaints 
of pain or discomfort during the examination.  There were 
also no complaints of pain, weakness, fatigue, or lack of 
endurance with repetitive motion.  Active and passive motion 
were equal.  The examiner stated that the Veteran's knees 
would not hinder him from obtaining employment.  Diagnoses of 
minimal degenerative changes of the left and right knee were 
rendered.  

In conjunction with the August 2008 Board remand, the Veteran 
was afforded a VA examination in October 2009.  At the time 
of the examination, the Veteran reported that his knees were 
sore all the time and that he had a pain level of 8/10.  He 
had had no surgery on his knees and took Methadone and 
Oxycodene for the pain.  These medications helped somewhat 
with the pain.  His pain was continuous.  
The Veteran walked without assistance but used a cane at 
times.  He had a normal gait and posture.  When leaning on 
the cane and walking, he had a slight limp.  The knees showed 
no swelling or erythema.  There was tenderness along the 
medial aspect of each knee.  He had flexion to 84 degrees for 
the right and left knee with no pain.  The knees were stable 
in the posterior-anterior and lateral directions.  There was 
no additional limitation following repetitive use.  X-rays of 
the right and left knees revealed degenerative 
osteoarthritis.  There was no recent bone trauma to either 
knee.  A diagnosis of degenerative osteoarthritis of the 
knees was rendered.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion being found after repetitive use.  There was also no 
pain noted on range of motion testing.  As such, an increased 
or separate evaluation would not be warranted under 
Diagnostic Code 5261 for the right or left knee.

As it relates to flexion of the right and left knees, the 
Board observes that at the time of the July 2004 VA 
examination, the Veteran was noted to have flexion to 130 
degrees, and to have flexion to 84 degrees at the time of the 
October 2009 examination.  The examiners indicated that there 
was no additional loss of motion with repetitive use.  See 
DeLuca, supra.  As such, based upon limitation of motion, no 
more than a 10 percent disability evaluation would be 
warranted.

The Veteran has reported that his knees felt like they wanted 
to buckle, but the VA examinations have not yielded any 
findings of instability.  At the time of the July 2004 VA 
examination, the Veteran had normal lateral mobility.  The 
knees were noted to be stable in the posterior-anterior and 
lateral directions at the time of the October 2009 VA 
examination.  Thus, a separate compensable disability 
evaluation under 5257 would not be warranted for either knee 
pursuant to VAOPGCPREC 23-97.




Left Thumb

As it relates to scars prior to October 23, 2008, under 
38 C.F.R. § 4.118, Diagnostic Code 7801, for scars other than 
head, face, or neck, that are deep or that cause limited 
motion with areas of or exceeding 144 square inches (929 sq. 
cm.), a 40 percent disability evaluation is warranted.  An 
area or areas exceeding 72 square inches (465 sq. cm.) 
warrants a 30 percent disability evaluation.  An area or 
areas exceeding 12 square inches (77 sq. cm.) warrants a 20 
percent disability evaluation. An area or areas exceeding 6 
square inches (39 sq. cm.) warrants a 10 percent disability 
evaluation. Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
deep scar is one associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation. Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation. Note (1): A superficial scar is one 
not associated with underlying soft tissue damage. Note (2):  
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.).  Under 
Diagnostic Code 7805, scars, other; are rated on limitation 
of function of affected part.

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

A veteran who VA rated under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request 
for review pursuant to this rulemaking will be treated as a 
claim for an increased rating for purposes of determining the 
effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective after 
October 23, 2008).

Five or more scars that are unstable or painful 			
		30

Three or four scars that are unstable or painful 			
		20

One or two scars that are unstable or painful 			
		10

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar

Note (2): If one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.

7805 Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 7802, 
and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

7802 Burn scar(s) or scar(s) due to other causes, not of the 
head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater 	
		10

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, superficial, 
and are not located on the head, face, or neck.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 
23, 2008).

In conjunction with his claim, the Veteran was afforded a VA 
examination in October 2009.  At the time of the examination, 
the Veteran reported having cut his left thumb on a table saw 
in 1977.  The Veteran indicated that the thumb was repaired 
and sutured.  He stated that he had pain in the thumb with 
cold weather.  The Veteran reported that he had full function 
of the thumb and had no problems with limitation of use of 
his thumb.  He again reported having pain in his thumb with 
cold weather.  

Physical examination revealed the left thumb to have a pink, 
rounded elevation of 1/32 of an inch, with dimensions of 3/4 
x 1/2 inch ovoid area on the lateral margin of the distal 
phalanx of the left thumb.  The tissue was well-healed and 
nontender to palpation.  He had full function and strength 
and normal sensory responses on the left thumb.  The area of 
scar tissue represented less than 1 percent of the total 
exposed surfaces of the body.  X-rays taken of the left hand 
revealed no evidence of a fracture or other abnormality.  It 
was the examiner's impression that the Veteran had a post 
laceration of the left thumb.  

An increased evaluation under DC 7801 or 7802 is not 
warranted as the scar is not deep, and does not exceed (or 
even approximate) 39 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803, as the 
Veteran's scar has not been shown to be unstable.  As to DC 
7805, there has been no limitation of motion reported or 
found with regard to the left thumb.  The Veteran has 
specifically stated that his left thumb scar causes no 
limitation of motion.  

As to DC 7804, the Board notes that the Veteran reported that 
he had pain in his left thumb with cold weather.  However, at 
the time of the October 2009 VA examination, physical 
examination revealed that it was nontender to palpation.  As 
such, there have been no objective medical findings of pain 
or tenderness.  Therefore, a compensable disability 
evaluation would not be warranted under DC 7804.  Given the 
foregoing, a compensable disability evaluation for the left 
thumb scar is not warranted at any time.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.7, 4.21.



Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's service-connected left and right knee disorders 
and scar of the left thumb and their manifestations, as 
discussed above, are contemplated in the rating schedule.  
The disabilities have also not required any recent periods of 
hospitalization.  While the Veteran is in receipt of Social 
Security disability benefits, neither his knee or thumb 
problems were among those noted as significant factors in the 
finding of disability for SSA purposes.  No other exceptional 
factors have been reported. 

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the left knee, with osteoarthritis, is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the right knee, with osteoarthritis, is denied.  

A compensable evaluation for a scar of the left thumb is 
denied.  


REMAND

As it relates to the Veteran's claim for an increased 
evaluation for degenerative changes of the lumbar spine, the 
Board notes that the Veteran has reported numbness in his 
lower extremities on several occasions.  The Board further 
observes that at the time of the October 2009 VA examination, 
physical examination revealed no reflex response in the 
patellar or Achilles tendon.  The examiner did not address 
what, if any, neurological impairment, was related to the 
Veteran's service-connected low back disorder.  The Board 
notes that the rating criteria require that neurological 
impairment is to be considered when determining the 
appropriate disability evaluation for service-connected low 
back disorders.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)
The Veteran's claim for an increased evaluation for his 
lumbar spine disability is inextricably intertwined with his 
TDIU claim.  In other words, if an increased rating is 
granted for this disability, it may impact his TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  Action 
on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service-connected degenerative changes of 
the lumbar spine.  The claims folder must 
be made available to the examiner for 
review.  All indicated tests and studies, 
including X-rays, should be performed and 
all findings must be reported in detail. 

The examiner should report the ranges of 
the thoracolumbar spine motion in 
degrees.  The examiner should also report 
whether the degenerative changes of the 
lumbar spine are manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

The examiner should also report the 
presence or absence of ankylosis of the 
thoracolumbar spine and what, if any, 
neurological impairment, including the 
nerves affected and the severity of the 
impact, results from the degenerative 
changes of the lumbar spine.  The 
examiner is also requested to indicate 
what impact, if any, the Veteran's 
service-connected degenerative changes of 
the lumbar spine have on his 
employability.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  To help avoid future remand, ensure 
the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, corrective action 
should be undertaken before the claims 
file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues of an increased 
evaluation for lumbar spine degenerative 
changes and entitlement to a TDIU.  If 
the Veteran does not meet the percentage 
requirements for TDIU under 38 C.F.R. 
§ 4.16(a), consideration should be given 
to whether referral for extraschedular 
consideration is warranted.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


